Citation Nr: 1508788	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus ("right knee disability").


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November1989 to May 1990, and from January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to appear at a Board videoconference hearing in May 2013; he failed to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014 the Board, in pertinent part, reopened the Veteran's claim for service connection for numbness and pain in the legs and denied it on the merits.  The Board also remanded the current appeal for a rating in excess of 10 percent for degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus for additional development, to include scheduling the Veteran for a VA examination to ascertain the current severity of his service-connected right knee disability.  The AOJ scheduled the Veteran for the requested VA examination in November 2014, but the Veteran failed to report.  A supplemental statement of the case (SSOC) was issued in January 2015; however, it listed and adjudicated the wrong issue, that is, entitlement to service connection for numbness and pain in the legs, a matter which had been finally decided by the Board in October 2014.  

The correct issue must be readjudicated in accordance with the prior remand instructions.  A Board remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the remand.  When the AOJ fails to comply, the Board must return the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, as the Veteran failed to report for the scheduled examination, and there was a mention on the VA Form 21-2507a, Request for Physical Examination, that the Veteran's address/phone provided by VBA differs from VHA's database, a copy of the letter notifying the Veteran of the examination should be obtained.  If 
the Veteran was not properly notified of the scheduled VA examination, he should be afforded another opportunity to attend such examination with notice being sent to his current address of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the letter sent to the Veteran notifying him of the date and time to report for the VA examination.  If the Veteran was not properly notified of the scheduled VA examination at his correct address, he should be afforded another opportunity to attend an examination to ascertain the current severity of his service-connected right knee disability.  

2.  After completion of the above development and 
any additional development deemed necessary, the Veteran's claim for a rating higher than 10 percent         for degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

